107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Paul S. BURKA, Trustee and Robert A. Burka, Trustee, Appellants,v.AETNA LIFE INSURANCE COMPANY, a Connecticut Corporation, etal., Appellees.
No. 96-7052.
United States Court of Appeals, District of Columbia Circuit.
Oct. 22, 1996.

Before WILLIAMS, ROGERS and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record before the United States district court for the District of Columbia, and on the briefs of counsel and oral argument before this court.  The issues have been accorded full consideration by this court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellants challenge the district court's issuance of a preliminary injunction and denial of their motion to alter or amend that preliminary injunction.  Substantially for the reasons of the district court, see Burka v. Aetna Life Ins. Co. 917 F.Supp. 8 (D.D.C.1996), it is


3
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).